Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 1 of 47




                       TABLE OF EXHIBITS

         Ex. A    Declaration of H.M.M. (age 16)
         Ex. B    Declaration of Lisa McNulty
         Ex. C    Declaration of Juan Ignacio Macias
         Ex. D    Declaration of Margaret McKenzie
         Ex. E    Declaration of Kris Workman
         Ex. F    Declaration of David Colbath
         Ex. G    Declaration of Rosanne Solis
         Ex. H    Declaration of Margarette Vidal
         Ex. I    Declaration of John Holcombe
         Ex. J    Declaration of Farida Brown
         Ex. K    Declaration of Deborah Braden
         Ex. L    Declaration of Julie Workman




                               14
     Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 2 of 47




             I N T H E U N I T E D S T A T E S DISTRICT FOR
                T HE W E ST ERN DISTRICT OF TEX AS
                      SAN ANTONIO DIVISION

J O E H O L C O M BE , et. al,         §          NO. 5 : 1 8 -C V -0 0 5 5 5 - X R
                                       §
Plaintiffs                             §   Consolidated with:
                                       §   5:18-cv-00712-XR (Vidal)
                                       §   5:18-cv-00881-XR (Uhl)
vs.                                    §   5:18-cv-00944-XR (Ramsey)
                                       §   5:18-cv-00949-XR (McNulty)
UNITED STATES OF                       §   5:18-cv-00951-XR (Wall)
AMERICA,                               §   5:18-cv-01151-XR (Amador)
                                       §   5:19-cv-00184-XR (Brown)
Defendant                              §   5:19-cv-00289-XR (Ward)
                                       §   5:19-cv-00506-XR (Workman)
                                       §   5:19-cv-00678-XR (Colbath)
                                       §   5:19-cv-00691-XR (Braden)
                                       §   5:19-cv-00706-XR (Lookngbill)
                                       §   5:19-cv-00714-XR (Solis)
                                       §   5:19-cv-00715-XR (McKenzie)
                                       §   5:19-cv-00805-XR (Curnow)
                                       §   5:19-cv-00806-XR (Macias)




                             DECLARATION

I am H       M. M       , and I declare the following as true and correct:
1)     I am of sound mind, am sixteen (16) years old, and have personal
       knowledge of the facts contained in this declaration.

2)     On November 5th, 2017, my life was altered forever as my family and I
       sat in The First Baptist Church of Sutherland Springs. I started to
       hear unusual loud noises that sounded like fireworks. Quickly, my
       mother shoved me under the church pews, and everyone started a
       panic screaming.



                                    Page 1 of 3
                                                                                      Ex. A
      Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 3 of 47




3)      The shooter, Devin Kelley, was walking up and down the middle aisle
        of the church. Soon after, he came in and shot me in the back. My
        mother was talking me through the situation and telling me to remain
        calm but it was very hard hearing all the screaming and yelling.

4)      My brother, J       M         , and my great aunt, Margret McKenzie,
        were to the side of me, but I could not see them the way I was on the
        floor.

5)      My mother called 911 on her phone but the lines were busy, so no calls
        were going through. In my head, I thought I wasn’t going to make it
        out alive, so I made a goodbye call to my boyfriend at the time.

6)      My white shirt was completely covered in blood and while I was trying
        to figure out how to lay to stop the bleeding as the best as I could, I
        came to realize my left leg had been shot. After this, I decided to lay on
        my left side so that hopefully it would slow the bleeding.

7)      The way I was laying, I could not see my mom, but I could see Grumpy
        Brian Holcombe. He was covered in blood and I could tell he was
        passed away and no longer with us. Soon after I realized that Grumpy
        was gone, the shooting stopped, and Devin Kelley was reloading his
        gun. It was very smoky in there and he had the audacity to say, “Man
        guys, it’s really smoky in here.” When he said that, it made me livid
        and I really wish I could do something. But then the shooting contin-
        ued and then he went back down the aisle to the door of the church.

8)      I rolled over to see my mom. I saw her and I knew something wasn’t
        right. I yelled her name and shook her, and nothing happened. That’s
        when I realized she had passed. After I saw my mom had passed, I
        started to give up. I laid there and my vision was going out. I couldn’t
        feel my body and I could barely hear anything at all. I heard faint yells
        and screams from other members of the church. I blacked out.

9)      Then, I remember hearing my grandmother’s voice. She was talking to
        the paramedics telling them where we were and then one of them
        pulled me into the aisle and began to bandage me up the best they
        could until we could get to the hospital.

10)     While all this was happening, I heard my brother crying because his
        leg was stuck underneath a pew that broke and fell. Once they got me
        bandaged, they brought me to an ambulance and sat me in the back of
        it. Once the paramedics got my brought and great aunt out, they put
        J      and I in the same ambulance and my great aunt rode in the
        truck with my grandma to the hospital.


                                       Page 2 of 3
      Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 4 of 47




11)     The ambulance ride was long, and I kept blacking out and waking up. I
        don’t remember much until I woke up in my room. J       and I stayed
        in the hospital for ten days.

12)     The day after we got out, we attended the Holcombe funeral on Novem-
        ber 15, 2017. Then Friday, we had my mother’s viewing. Saturday No-
        vember 18, 2017 was my mom’s funeral and many family members and
        friends came down to be there.

13)     My mom and I were best friends and having to lay her to rest knowing
        I would never see her again was the hardest thing I have done in my
        life. In the months after, my brother and I attended many doctor ap-
        pointments and therapy sessions. We will never be the same people
        that were before, and we will carry this with us for the rest of our lives.
        The scars on our bodies and hearts will be a daily reminder that some-
        thing must be done.

Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.




EXECUTED on this         16th      day of     August           , 2019.



                                   H   M. M   (Aug 17, 2019)

                                       SIGNATURE OF H              M. M




                                       Page 3 of 3
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 5 of 47




             I N T H E U N I T E D S T A T E S DISTRICT FOR
                T HE W E ST ERN DISTRICT OF TEX AS
                      SAN ANTONIO DIVISION

J O E H O L C O M BE , et. al,         §           NO. 5 : 1 8 -C V -0 0 5 5 5 - X R
                                       §
Plaintiffs                             §   Consolidated with:
                                       §   5:18-cv-00712-XR (Vidal)
                                       §   5:18-cv-00881-XR (Uhl)
vs.                                    §   5:18-cv-00944-XR (Ramsey)
                                       §   5:18-cv-00949-XR (McNulty)
UNITED STATES OF                       §   5:18-cv-00951-XR (Wall)
AMERICA,                               §   5:18-cv-01151-XR (Amador)
                                       §   5:19-cv-00184-XR (Brown)
Defendant                              §   5:19-cv-00289-XR (Ward)
                                       §   5:19-cv-00506-XR (Workman)
                                       §   5:19-cv-00678-XR (Colbath)
                                       §   5:19-cv-00691-XR (Braden)
                                       §   5:19-cv-00706-XR (Lookngbill)
                                       §   5:19-cv-00714-XR (Solis)
                                       §   5:19-cv-00715-XR (McKenzie)
                                       §   5:19-cv-00805-XR (Curnow)
                                       §   5:19-cv-00806-XR (Macias)



               DECLARATION OF LISA MCNULTY

I am Lisa McNulty, and I declare the following as true and correct:
1) I am of sound mind, over the age of 18, and have personal knowledge of
   the facts contained in this declaration.

2) In November of 2017, my sister was visiting from New York State. She
   had been staying with me at my home and was going to spend Sunday No-
   vember the 5th with my daughter, Tara and the kids, H      and J     .
   They were going to attend church and then have lunch and spend the af-
   ternoon together. This plan was cut short.




                                     Page 1 of 3
                                                                                   Ex. B
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 6 of 47




3) I was at work and I received a text that read “someone is shooting up the
   church, call the police”. So I called 911 immediately. My bossed asked
   what was going on and I showed her the text, she said you better go.

4) So, I took off as fast as I could. I was not even a mile from work when I got
   a call from H       . She was hysterical and said “Nana, I have been shot.” I
   was devastated, I told her I am coming and so is the police.

5) I drove like a maniac to the church (7 miles away). I flew up onto the
   church lawn. I tried to get up to the building but was told it was not se-
   cure and to stay back. I went around behind the EMS vehicles and went
   into the building with the first responders. There were spent gun maga-
   zines laying on the sidewalk.

6) H       was the first person that was taken out, she went straight to an
   ambulance because she had a chest wound and was critical. Tara was face
   down on the floor in front of where I was standing. I knelt down and tried
   to find a pulse, there wasn’t one. Then, I saw it: the hole in the back of her
   head. I couldn’t breathe. I put my hand on her shoulder and said, “I love
   you and I don’t want to leave you but I have to get the kids out of here”.

7) J       was yelling “Nana, help!” from the row behind Tara. He was kind
   of twisted up I could see the flesh dangling off his arm. I said let me help
   you, and he said I can’t move my leg. Just as I was trying to move him, an-
   other EMS person came and scooped him up. He was laid on the sidewalk,
   his leg was blown apart, bone was sticking out. I saw my sister trying to
   get up, I said, “are you shot?” and she said, “I don’t know.” I took her to
   my vehicle. She called me back and told me her pants are wet, and she
   had been shot in the upper leg. I helped her to the sidewalk next to J       .

8) I returned into the church. I spoke to Tara again, pronouncing your own
   child dead is the worst possible experience a parent can have. I grabbed
   Tara’s purse and phone, also J       ’ phone, and my sister’s purse. I took
   these items to the vehicle, and I lent my phone to a teenager who wanted
   to call his mom. I later learned his name was Z     . His grandma had been
   killed too.

9) I was going in and out checking for life. Then an EMS person grabbed
   J       to put him into and ambulance, and I asked them to put them in
   the ambulance with his sister, which they did. I had a neighbor grab my
   sister and put her into my vehicle and we followed the ambulance to the
   hospital.

10) I will never forget the vision of bodies piled on top of each other, of sobs,
    and of the blood. To the right was where the Holcombe family normally
    sat, I saw little N   , not yet 2, I knew, I just knew. I saw to the left,

                                        Page 2 of 3
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 7 of 47




   bodies leaning against the wall, limbs laying out from under the pews,
   this was a war zone, not a church, not a gathering of friends and neigh-
   bors, this was a highly well planned ambush and someone has to be held
   accountable.

11) I will never forget every day and night listening to the children cry in
    pain, cry for their mom, cry for the situation they had no right being in.

12) Now, nearly 2 years later, J       is in a brace because he cannot run.
    J      and his sister live with their grandmother, because they have no
    one else.

Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
the United States of America that the foregoing is true and correct.




EXECUTED on this      16th        day of   August                     , 2019.



                                        Lisa McNulty (Aug 16, 2019)

                                              SIGNATURE OF LISA MCNULTY




                                       Page 3 of 3
     Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 8 of 47




              I N T HE UN IT ED ST AT ES D I ST RI CT F O R
                 T HE WEST ERN D I ST RI CT O F T EXAS
                      SAN AN T ON I O DI VI SI O N

 J O E HO L CO MB E, et. al,           §    N O . 5 : 1 8 -CV-0 05 55 -XR
                                       §
 Plaintiffs                            §    Consolidated with:
                                       §    5:18-cv-00712-XR (Vidal)
                                       §    5:18-cv-00881-XR (Uhl)
 vs.                                   §    5:18-cv-00944-XR (Ramsey)
                                       §    5:18-cv-00949-XR (McNulty)
 U N IT ED ST AT ES O F                §    5:18-cv-00951-XR (Wall)
 AMERI CA ,                            §    5:18-cv-01151-XR (Amador)
                                       §    5:19-cv-00184-XR (Brown)
 Defendant                             §    5:19-cv-00289-XR (Ward)
                                       §    5:19-cv-00506-XR (Workman)
                                       §    5:19-cv-00678-XR (Colbath)
                                       §    5:19-cv-00691-XR (Braden)
                                       §    5:19-cv-00706-XR (Lookingbill)
                                       §    5:19-cv-00714-XR (Solis)
                                       §    5:19-cv-00715-XR (McKenzie)
                                       §    5:19-cv-00805-XR (Curnow)
                                       §    5:19-cv-00806-XR (Macias)



          DECLARATION OF JUAN IGNACIO MACIAS

I am Juan Ignacio Macias, and I declare the following as true and correct:
1)     I am of sound mind, over the age of 18, and have personal knowledge of
       the facts contained in this declaration.

2)     On Sunday, November 5, 2017, my wife and daughter decided to stay
       home from church. I thank God that I went to First Baptist Church in
       Sutherland Springs by myself that day and that they were not with
       me.

3)     On that day, I mingled around a bit and then went to sit in the third
       pew back from the front on the right side. I was by myself in that row.
       There was a couple in the pew in front of me, and there were two


                                      Page 1 of 3                            Ex. C
      Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 9 of 47




        couples in the pew behind me. For one of those couples, it was their
        first time to come to our church. All of them died that day.

4)      Our Pastor wasn’t there that Sunday, so we were goofing around and
        joking a little bit. Our services usually start with a song, and we
        started with a song that day. Then a lady got up to do announcement,
        and we heard a gunshot. We looked around, but we kind of assumed it
        was kids out shooting. So the lady kept talking. But then we heard a
        couple more shots, and one came through a window on the right side. I
        yelled to everyone to get down. I still thought was kids at that point.

5)      I was laying on my belly with my head and arms in the middle of the
        aisle. I was just starting to call 911 when I got shot in my left bicep. I
        started crawling back into the aisle and looked left towards the en-
        trance to the church. I saw a short chubby guy in all black. I could see
        that he had an AR-15 or M-4 and was walking up the aisle.

6)      I remember that he was shooting at the front, and the bullet went into
        the podium. The lady screamed and started to hide behind it. Then he
        shot through the podium. The shot hit her while she was trying to
        hide. I remember seeing her start to crawl out and then decide to go
        back behind it.

7)      As he was walking up the aisle, he’d turn to each side and shoot a cou-
        ple of rounds. At that time, when I realized what was going on, I was
        moving to go around him and got shot in my left hip. After that, I
        couldn’t move my legs, so I crawled on my elbows.

8)      Then he got up to where I was and was shooting down at me. I got shot
        four times on my backside—near the creases of my backside and on
        both sides higher up near my waistline. I remember getting two of the
        shots in the rear. I’m not sure when I got the other shots. But he would
        leave and come back. He walked back to the center of the aisle and
        then would come back near me. I was blacking out a bit around this
        time.

9)      At one point I was laying on my back and was completely under a pew.
        I looked to the right and saw the man who had been sitting in front of
        me laying there. He wasn’t dead yet, but I knew he was going to die
        real quick. Then I heard a little girl calling to me from the left and say-
        ing she was scared. So I whispered to her to sing a song with me. We
        sang “Jesus Loves Me” real soft.

10)     The next thing I saw was his feet in the aisle facing me. He took a cou-
        ple shots at me and hit me in the stomach and then walked off. I saw a


                                         Page 2 of 3
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 10 of 47




      bullet hole above my head in the pew. I think I blacked out for a little
      bit around that time.

11)   I remember one lady saying “he’s going to kill us all” at some point.
      And I remember thinking that she needed to be quiet because he would
      know she was still alive.

12)   After it was obvious the shooter had left, I turned to a lady who was a
      surgical nurse and told her to start doing triage, and she did. Then one
      of the deputy sheriffs walked in. He had only been on the job for maybe
      a month or so. I gave him a situation report (“SITREP”). They were do-
      ing triage in church at the time, and there were lots of people there.
      They took me out on a stretcher and laid me in the grass. A friend of
      my daughter came over to me. I had him put his fingers in some of my
      bullet holes to help stop the bleeding. He saved my life. I saw some
      other people were helicoptered out. Then I was helicoptered out.

13)   Overall, I have ten bullet holes in my body. I know the one in my arm
      was a through-and-through. Most of the others were not. I know that
      some of the bullets shattered and turned into shrapnel inside me,
      which is what caused me to have permanent internal damage and re-
      quire my ostomy bag.




Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.



EXECUTED on this 14TH day of August, 2019.




                                      Page 3 of 3
      Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 11 of 47




              IN THE UNITED STATES DISTRICT FOR
                THE WESTERN DISTRICT OF TEXAS
                     SAN ANTONIO DIVISION

JOE HOLCOMBE , et. al,                 §            NO. 5: 18-CV-00555-XR
                                       §
Plaintiffs                             §    Consolidated with:
                                       §    5:18-cv-00712-XR (Vidal)
                                       §    5:18-cv-00881-XR (Uhl)
vs.                                    §    5:18-cv-00944-XR (Ramsey)
                                       §    5: 18-cv-00949-XR (McNulty)
UNITED STATES OF                       §    5:18-cv-00951-XR (Wall)
AMERICA ,                              §    5:18-cv-01151-XR (Amador)
                                       §    5:19-cv-00184-XR (Brown)
Defendant                              §    5:19-cv-00289-XR (Ward)
                                       §    5: 19-cv-00506-XR (Workman)
                                       §    5:19-cv-00678-XR (Colbath)
                                       §    5:19-cv-00691-XR (Braden)
                                       §    5: 19-cv-00706-XR (Lookngbill)
                                       §    5:19-cv-00714-XR (Solis)
                                       §    5:19-cv-00715-XR (McKenzie)
                                       §    5:19-cv-00805-XR (Curnow)
                                       §    5:19-cv-00806-XR (Macias)



                          DECLARATION

I AM Margaret McKenzie, and I declare the following as true and correct:

   1. I am of sound mind, over the age of 18, and have personal
      knowledge of the facts contained in this declaration.
   2. That I am a resident of Saratoga Springs, New York and a citi-
      zen of the United States of America.
   3. That I am disabled having been born with Cerebral Palsy. Prior
      to November 5, 2017 I was extremely self sufficient and ambu-
      lated very well with the use of a cane . I was a very social person
      and frequently attended social gatherings and enjoyed attending
      concerts and sporting events with my friends.


                                      Page 1 of 6
                                                                            Ex. D
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 12 of 47




4. That I have a sister that resides in Sutherland Springs, Texas
   with her daughter, my niece, and the daughter's two young chil-
   dren.
5. Prior to November 5, 2017 I traveled to Sutherland Springs,
   Texas to visit my sister and her family. I spent most of the week
   with my sister and saw my niece on the evening of November 4,
   2017 when we had dinner together and talked about spending
   the whole day on Sunday November 5, 2017 together. My sister
   had to work that Sunday. My niece and her two children had
   planned on going to their church on Sunday and had asked me
   to go with them.
6. When we arrived at the church we found our seats and my niece
   introduced me to her fellow congregants. There was a song prior
   to the service and, as the pastor was about commence the ser-
   vice, we heard a loud noise outside. The gunman must have been
   shooting at the door, the doors burst open and someone yelled
   "everyone get down" most of us hit the floor, My niece, stood up
   for some reason. The shooting started and the sound was deafen-
   ing. The church was small and the gunshots sounded like major
   explosions. In addition to the sounds of the gunshots, the smoke
   from the shooting and the odor of the gunpowder added to the
   horror. The people were being shot and the screams were bone
   chilling. There was blood everywhere. I looked under the pew in
   front of me and saw that my grand-niece,            , was bleeding
   from her backside and screaming. I was totally shocked and ter-
   rified. I kept thinking that I was going to die. I crawled over to
   my grand nephew and covered him with my body to keep the
   bullets from hitting him. The shooting stopped for a short time,
   it must have been when the shooter reloaded. I yelled 911, we
   were about to get back up when the shooting began again. I saw
   people against the wall and thought that was safer. I told my
   nephew           to go over there. I turned around and heard my
   niece, Tara, tell her friend to get over to her daughter and cover
   her. The man on the floor in front of me was praying loudly, I
   knew that he would get shot because of the loudness of his voice.
   I was laying still not knowing what to think or what to do next.
   The horrible sounds of the gun explosions, smoke, odor and the
   people screaming and crying created extreme confusion. At that
    time I felt something hit my leg but I was so in such severe

                                   Page 2 of 6
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 13 of 47



   shock that it did not register immediately that it was a bullet.
   The gunman was shooting anyone that he had shot that was still
   moving. I was in such shock that I was unable to move. That
   may have saved my life. I believe that the gunman thought that
   I was dead. Eventually the shooting stopped again. I assume
   that is when the gunman reloaded and commenced the carnage
   all over again and was shooting at anything that moved. My
   niece, Tara, was yelling "stop stop" . I wanted to tell her to keep
   quiet, we held hands and suddenly she let go. I assume that is
   when she got shot and killed. I moved further under the pew. I
   was waiving for my nephew to come back to me and take cover.
   He was out in the open and said that he could not move. I looked
   at him and saw that he had been hit in the leg. I wanted to go to
   him, but I could not move. I managed to get to my phone and I
   texted my sister to call the police that the church was under at-
   tack. I was in such a distressed state that I did not realize that
   my phone was in airplane mode and that is why my 911 call was
   not going through. I eventually got my phone to work and got
   through to 911. I heard more shooting outside and told 911 that
   he was coming back inside. I hung up fearing that he was com-
   ing in and would hear me talking and kill the rest of us. The
   shooting that I heard was actually a shoot out between the gun-
   man and a very brave neighbor. My nephew got his phone out
   and called 911 and told them where we were. At that time I saw
   boots from my vantage point on the floor, I thought that it was
   the gunman and told my nephew to keep quiet. I saw more boots
    and looked up and it was the SWAT team coming to help us.
7. When I realized that I was safe I raised my hands to show that I
   was unarmed. They lowered their weapons as they looked
    around in shock at what they saw. I reached down to my niece,
    Tara, and told her that the police are here and to get up. She did
    not move. I shook her and she was still not moving. I told her to
    wake up we are safe. I did not realize that she was dead until I
    saw the blood coming from her head. I then stood up and di-
    rected one of the police officers to take care of       and        .
8. I then saw my sister, Lisa McNulty, walk in talking to the po-
    lice. I called her over and told her that the kids were alive, but
    injured. I then told her about her daughter. She reached over
    and felt for a pulse and there was none.           was getting
    pulled out to be examined by the EMTs and she was screaming
    mpam.

                                    Pa ge 3 of 6
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 14 of 47




9. My sister helped me get my cane. She then let me lean on her to
    walk to her truck. I felt blood running down my leg and then I
    realized that I had been shot. I stayed outside while my sister
    went back into the church to check on her daughter and grand-
    children. I saw         being brought out and he was laid on the
    ground. I asked a gentleman that was standing next to me to
    help me get to        . I laid down next to him and held his hand.
10. More people were being brought out and neighbors were show-
    ing up. A man yelled "where is the damn ambulance" as a young
    boy, riddled with bullets, lay next to       . EMTs arrived and
    they saw that my hand was bleeding in addition to my leg. They
    bandaged my wrist and my leg.
11.         and         were both taken by ambulance to the hospital.
    As soon as they were in the ambulance my sister got her friends
    to help me into her truck. We followed the ambulance to the mil-
    itary hospital in San Antonio. I was helped out of the truck and
    into a wheelchair. I was examined and they found that I had
    wounds on my wrist, ankle and a major bullet wound on my leg.
    The bullet had gone in one side of my leg and out the other.
12. I was admitted to the hospital and was treated for the rest of
    that day and the next. I was still in a state of shock which took
    at least twenty four hours to wear off.
13. The next day my sister brought me a change of clothes and we
    went to the floor where the kids were being treated. Even
    though I was with them when they were shot and lived through
    that horror I suffered a major shock when I saw that both chil-
    dren had suffered major injuries.
14. The following day I made the trip back to New York. The airline
    provided extra security for me. As I came into the Albany Air-
    port, the FBI and local police met me at the plane door and
    made sure that I deplaned first because the reporters were wait-
    ing for me out front. They arranged for my friend, who was pick-
    ing me up , to drive out to the plane and then gave us a police es-
    cort away from the reporters.
15. I was confined to a wheelchair for two months . After that I was
    able to use a walker, but I can no longer use my cane and my
    disability was made much worse as a result of the shooting.
16. I was treated by a visiting nurse for three months at home. The
    nurse was necessary to give me my meds, treat the open wound
    and change the bandages on all three wounds. I was fortunate to
    have additional help for that time to assist me in my daily life. I

                                    Pa ge 4 of 6
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 15 of 47



       had someone to cook my meals, assist me in bathing, dressing
       and shopping.
   17.As horrible as the physical injuries that I sustained as a result
       of the massacre were they eventually healed even though I was
       left significantly more physically disabled than I was before the
       shooting. The mental disability was significantly more devastat-
       ing than the physical one. I have nightmares that relive that
       scene every night and most times I cannot sleep at night and
       wind up sleeping during the day for an hour or two. I cannot go
       to meetings with groups of people or to movies, concerts or sport-
       ing events. I always enjoyed going to Church, but that is an im-
       possibility for me now. The mere sight of a pew sends me into a
       panic. I am fearful of going out of my apartment and am con-
       stantly looking over my shoulder.
   18. I have Post Traumatic Stress Disorder and am under the care of
       a Psychologist and will be under treatment and medication for
       the rest of my life.
   19. Every time that there is a mass shooting it brings back those
       horrible images of the massacre at the Sutherland Springs
       Church and I suffer major panic attacks. I take medication but
       that only helps a little.
   20. I have tried the best that I can to narrate the horror that I expe-
       rienced in the Sutherland Springs Church on that fateful Sun-
       day, November 5, 2017. It is, however, impossible to describe ad-
       equately to anyone that was not there, the fear, panic, thoughts
       of impending death, horror and anger that a I experienced at
       that time. It is a nightmare that I live with every day and every
       day I think of my beautiful niece and the rest of the parishioners
       that lost their lives or suffered horrific injuries as a result of
       that senseless and evil act of violence .

Under 28 U.S.C. Section 1746, I declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct




                                       Page 5 of 6
  Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 16 of 47




EXECUTED on this   ,d,;;    day of   ,tfo,-1      , 2019.

                             ~~~




                                     Page 6 of6
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 17 of 47




                                                               Ex. E
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 18 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 19 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 20 of 47




                                                                Ex. F
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 21 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 22 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 23 of 47




                                                               Ex. G
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 24 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 25 of 47
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 26 of 47




               I N T H E U N I T E D S T A T E S DISTRICT FOR
                  T HE W E ST ERN DISTRICT OF TEX AS
                        SAN ANTONIO DIVISION

 J O E H O L C O M BE , et. al,          §           NO. 5 : 1 8 -C V -0 0 5 5 5 - X R
                                         §
 Plaintiffs                              §   Consolidated with:
                                         §   5:18-cv-00712-XR (Vidal)
                                         §   5:18-cv-00881-XR (Uhl)
 vs.                                     §   5:18-cv-00944-XR (Ramsey)
                                         §   5:18-cv-00949-XR (McNulty)
 UNITED STATES OF                        §   5:18-cv-00951-XR (Wall)
 A M E R I C A,                          §   5:18-cv-01151-XR (Amador)
                                         §   5:19-cv-00184-XR (Brown)
 Defendant                               §   5:19-cv-00289-XR (Ward)
                                         §   5:19-cv-00506-XR (Workman)
                                         §   5:19-cv-00678-XR (Colbath)
                                         §   5:19-cv-00691-XR (Braden)
                                         §   5:19-cv-00706-XR (Lookngbill)
                                         §   5:19-cv-00714-XR (Solis)
                                         §   5:19-cv-00715-XR (McKenzie)
                                         §   5:19-cv-00805-XR (Curnow)
                                         §   5:19-cv-00806-XR (Macias)



              DECLARATION OF MARGARETTE VIDAL

I am Margarette Vidal, and I declare the following as true and correct:
1) I am of sound mind, over the age of 18, and have personal knowledge of
   the facts contained in this declaration.

2) In November of 2017, I woke up and got ready for church like I have for
   the past 15 years.

3) That Sunday morning, I walk into the church and greeted everyone. We
   were talking about the Fall Festival that had happened the week before.

4) I started to sit in the back of the church where I usually sit. I sat next to
   the Johnsons.


                                       Page 1 of 2
                                                                                         Ex. H
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 27 of 47




5) I heard something like shots, and we all started to get down under the
   bench. I started praying. I was saying, “Jesus help us.”

6) I looked to my right and I knew the couple next to me had passed. I could
   see the blood.

7) I put my head down and was just praying when I felt a shot to my leg. All
   I remember was feeling something hot and burning and after that I
   fainted.

8) Next, I just remember being at the hospital and seeing doctors and nurses
   around me. I was later told that a lot of my friends died that day and I
   was so sad. They were my family.

Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.



                       16th                    August
EXECUTED on this                 day of                           , 2019.



                                Margarette Vidal (Aug 16, 2019)

                                      SIGNATURE OF MARGARETTE VIDAL




                                         Page 2 of 2
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 28 of 47




                                                                Ex. I
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 29 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 30 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 31 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 32 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 33 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 34 of 47




                                                               Ex. J
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 35 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 36 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 37 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 38 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 39 of 47




                                                            Ex. K
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 40 of 47
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 41 of 47
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 42 of 47




              IN THE UNITED STATES DISTRICT FOR
                THE WESTERN DISTRICT OF TEXAS
                     SAN ANTONIO DIVISION

 JOE HOLCOMBE,           et. al,         §          NO. 5:18-CV-00555-XR
                                         §
 Plaintiffs                              §    Consolidated with:
                                         §    5:18-cv-00712-XR (Vidal)
                                         §    5:18-cv-00881-XR (Uhl)
 vs.                                     §    5: 18-cv-00944-XR (Ramsey)
                                         §    5:18-cv-00949-XR (McNulty)
 UNITED STATES          OF               §    5:18-cv-00951-XR (Wall)
 AMERICA,                                §    5:18-cv-01151-XR (Amador)
                                         §    5:19-cv-00184-XR (Brown)
 Defendant                               §    5:19-cv-00289-XR (Ward)
                                         §    5:19-cv-00506-XR (Workman)
                                         §    5:19-cv-00678-XR (Colbath)
                                         §    5:19-cv-00691-XR (Braden)
                                         §    5:19-cv-00706-XR (Lookngbill)
                                         §    5:19-cv-00714-XR (Solis)
                                         §    5: 19-cv-00715-XR (McKenzie)
                                         §    5:19-cv-00805-XR (Curnow)
                                         §    5:19-cv-00806-XR (Macias)



                               DECLARATION

I am Julie Workman, and I declare the following as true and correct:
1) I am of sound mind, over the age of 18, and have personal knowledge of
   the facts contained in this declaration.

2) I am a Praise Team member and congregation member at the First Bap-
   tist Church of Sutherland Springs, Texas, where I attended for a number
   of years since Pastor Pomeroy became the minister at the First Baptist
   Church of Sutherland Springs, long before the shooting on November 5,
   2017. I am a registered surgical nurse employed by Christus Santa Rosa
   Hospital on Tree line Drive in San Antonio. I have worked for a number of
   hospitals in San Antonio and in Wilson County during my career of over
   twenty-five years as a surgical nurse.


                                       Page 1 of6                             Ex. L
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 43 of 47




3) When the shooting started, I and my two sons, Kris and Kyle were sitting
   in a pew near the front of the church.

4) Only minutes earlier before the service began, I had interacted with sev-
   eral of the children in the congregation who attend the church. I teach
   children's bible class at the church. I knew most or all of the children in
   the congregation.

5) Those children included B       W . She approached and hugged me be-
   fore the service began on November 5. She wore a blue Cinderella dress
   and was happy to show it to me.

6) I heard the popping noise outside the church and did not at first under-
   stand that the sounds were gunshots. I eventually heard someone in the
   back of the church yell for everyone to get down. At about the same time,
   we realized they were gunshots.

7) I moved onto the floor and tried to move under a pew . The gunman shot
   out the light fixtures on the ceiling and I was crawling through glass on
   my knees under the pew. I could feel the glass cutting open my knees.
   Much later, I used my knowledge to remove all the glass from my knees . It
   was painful.

8) While lying still on the floor, I could hear people yell when they were shot.
   I and others yelled to be quiet.

9) The shooter approached the front of the church after shooting many, many
   rounds over a time period that seemed like forever , before he approached
   our pew. He placed the barrel of the gun over my son Kris' back and shot
   him point-blank in the back . Kris began to cry out in pain. I told him to
   shut up. I have never said such a thing to any of my children. I knew if he
   made any sounds the shooter would finish him off.

10) Almost immediately after the shooter shot Kris, I remember feeling a hit
   to the chest .. I later found a shrapnel wound to my breast that I band-
   aged myself

11) Shortly thereafter, my other son Kyle jumped up off the floor and began
   running toward the back of the church, jumping over bodies. I heard the
   shooter fire almost an entire clip at Kyle as he ran. I assumed that the
   shooter had fatally wounded or killed Kyle because I could not see him.

12) Shortly thereafter, I heard someone yell from outside the church and the
   shooter walked out. I heard gunshots from outside and the sound of vehi-
   cles and then the shooting stopped. Everything was quiet for a minute or
   two.

                                       Page 2 of6
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 44 of 47




13) I then heard my friend and fellow member and ex-Marine Gunny Macias,
   who was sitting propped on the floor against a pew with abdominal
   wounds, tell me "Julie. You are trained for this. Do what you know how to
   do." That helped me come out of the immediate shock and begin to assess
   wounds of victims to do what I could to save lives.

14) I found dead children and adults everywhere as I went around the church
   to check vital signs.

15) I found B      W     lying face down in her Cinderella dress with the
   back of her head blown off. She was dead .

16) I found thirteen year-old G     H draped over other dead bodies with a
   hole in the back of his head and blood everywhere around him.

17) I discovered E        H underneath her brother Greg's body. She was
   eleven years old . She exhibited agonal breathing, which I know from my
   experience of over twenty years as a registered surgical nurse is a sign of
   imminent death if immediate emergent care is not provided . I tried to pick
   her up and carry her out of the church. I had great difficulty doing so be-
   cause her body was so slippery. She was covered in blood. I knew I had to
   get her to a first responder or she would surely die . I carried her out at
   about the same time I heard an ambulance arrive. I carried her to the am-
   bulance and told them to immediately care for her. When I came out of
   the church the next time with another victim, I found her dead on the
   ground. The EMTs had removed her from the ambulance when she died
   and just put her body on the ground .

18) The church and the ground outside seemed like a war zone. Bodies were
   everywhere in the church . As I continued around the church before first
   responders came in, I found one of my best friends, Peggy Warden , dead
   near the back of the church with a disfigured head from gunshot wounds
   and blood all around her.

19) Peggy's grandson Z        P      was next to her , bleeding badly from gun-
   shot wounds . I ran outside to my car and obtained towels and ran back
   into the church . I tore the towels and made crude tourniquets to tie onto
   limbs of people to stop the bleeding. I tied a tourniquet onto Z 's arm or
   he likely would have bled out.

20) I found M        H 's body, age nine, under E     's body . I checked for
   vital signs. There were none . M      was dead .

21) I found Crystal Holcombe. Half of her face was missing as a result of gun-
   shot wounds. She was dead. Her child E         was found alive under her


                                      Pa ge 3 of6
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 45 of 47




   by a responder. I saw that she was extremely distraught and I stopped to
   comfort her fo1·a few seconds .

22) I found that John Holcombe was alive. Almost all of his family was dead.
   John was hysterical. I had to try to comfort him, attempt to calm him and
   help him out of the church. I knew there was nothing he could do in the
   church , and he was in no condition to help.

23) I recall within a minute or two after the shooting I found Pastor Pome-
   roy's daughter A            a fourteen year-old special needs child , laying
   on the floor face down. I had known A            for over thirteen years. I
   was in shock to find her dead but I knew when I found no vital signs I had
   to move on and find people that were alive that I could help and triage.

24) I found sixteen year -old H     K       lying on the floor near A
   I checked for vital signs and found she was dead. H      s siblings were
   nearby and her sister was yelling and screaming in pain from her injuries.
   I remember helping her and applying a tourniquet and helping get first
   responders to attend to her when they arrived.

25) I called my husband Kip even before I knew it was over and told him to
   get to the church and that people were being shot. He was one of the first
   people into the church with the SWAT team who had their weapons
   drawn. I know he tried to help David Colbath. I realized that my son Kyle
   probably was dead somewhere outside the church lying in the field next to
   it. I told Kip to go get other people and search the field for his body. He
   did . I found out later that Kyle found his dad in the field, and I later
   learned that Kyle was alive.

26)1 personally examined Kyle Workman and found a gunshot wound on his
   shoulder. He did not even realize he had been physically injured because I
   believe he was in shock.

27) I found Morgan Harris, Kyle's fiancee in the church. She came out of the
   sound booth at the back of the church, whe1·e she had been operating the
   sound mixing equipment during the service. She was bleeding from her
   legs. She ignored it and walked around the church with me and helped me
   try to save people and apply tourniquets. I did not even know how many
   times Morgan had been shot, or realize how seriously her legs were in-
   jured from shrapnel and lead until much later.

28) The entire time I was trying to help other victims, I knew that my son
   Kris was lying on the floor unabl e to move because of the gunshot wound
   to his back that caused immediate paralysis to both legs. He told me he
   could not feel them. He also was shot in the intestines . I was unable to
   ascertain th e severity of his internal injuries . As a surgical nurse, I knew

                                       Pag e 4 of 6
   Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 46 of 47




   he needed immediate surgery to find the damage, stop the internal bleed-
   ing and repair tissue and organ damage. I did not know if Kris was going
   to die on the floor of the church from internal bleeding. I wanted him out
   of the chm·ch and on a helicopter immediately, but there was nothing I
   could do until what seemed like an eternity before the first responders
   and later the helicopters arrived.

29)1 found R         W     and Z B          very young children, with multiple
   critical injuries in the church. I did not know if R      would survive be-
   cause I knew he had severe internal injuries and I could do little to help
   him without level one trauma care. I did not have the resources available
   as a surgical nurse to provide anything near that level of care to anyone at
   the church. Nor did the first responders.

30) I almost cannot describe the feeling of knowing that day as a surgical
   nurse what kind of urgent sophisticated trauma care that many of these
   patients-my   friends and students-needed     but being almost totally help-
   less and unable to provide it except to attempt to apply tourniquets and
   compression to wounds and carry dying people out of the church to try to
   save some of them.

31) I will never forget that day. I relive it ..... often.

Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of
the United States of America that the foregoing is true and correct.



EXECUTED on this --~-~----            day of    ~ Uj\    LL   ";5--\--, 2019.




                                               S /4 NATURE OF JULIE WORKMAN




                                           Pag e 5 of6
Case 5:18-cv-00555-XR Document 121-1 Filed 08/26/19 Page 47 of 47




                               Page 6 of6
